Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Amendment filed 22 November 2021 overcomes the rejection under 35 USC 112(b).  The closest prior art of record is Lee et al. (US Publication No. 2011/0269183), Schroder et al. (WO 2010/092155) and Dole et al. (US Publication No. 2013/0337519).
	Lee et al. describe recombinant microorganisms capable of metabolizing sucrose to a desired compound such as succinic acid.  The host cell may be a bacteria, yeast or fungi.  The ability to metabolize sucrose is provided by introducing a ptsG gene, a sacC gene and an rbsK gene into a host cell.  The rbsK gene has SEQ ID NO: 5 which has 99.5% sequence identity with the amino acid sequence of SEQ ID NO: 4 of the present invention.  Lee et al. do not describe a Pasteurellaceae host cell such as Basfia succiniciproducens.
Schroder et al. describe bacterial strains for producing succinic acid.  Although these cells are described as being altered so as to be able to use glycerol as a carbon source to produce succinic acid, the bacterial strains also have the ability to produce succinic acid from sucrose.  Appropriate host cells include those from the family Enterobacteriaceae such as Escherichia coli, and host cells from the family Pasteurellaceae including Basfia succiniciproducens strain DD1, having the deposit number DSM 18541.  Strain DD1 is explicitly described as being able to produce succinic acid from sucrose.
	Dole et al. describe microorganisms which can ferment sucrose to produce succinic acid.  The ability of the microorganisms to produce succinic acid is enhanced by incorporating genes into the host cell which are involved in sucrose transport and/or sucrose metabolism such as fructokinase.  The sucrose transport and metabolizing genes can be incorporated into cells 
	It would not have been obvious to one or ordinary skill in the art to have used the Pasteurellaceae bacterial cells of Schroder et al., including Basfia succiniciproducens strain DD1, as the host cells for genetic modification according to Lee et al. such as by incorporation of an rbsK-gene because Lee teaches transforming E. coli with genes encoding sucrose phosphotransferase, sucrose-6-phosphate hydrolase, and fructokinase (ptsG, sacC, and rbsK, respectively) derived from M. succiniciproducens to produce succinic acid (see Paragraphs [0075] and [0088]). However, Lee demonstrates that deleting the endogenous rbsK gene from M. succiniciproducens does not result in any change in bacterial growth rate or fructokinase enzymatic activity. Lee explicitly states that this result infers that the rbsK gene does not actually encode fructokinase or, despite encoding fructokinase, has a very weak activity (see Paragraph [0101]).  In contrast, Lee teaches that the ptsG and sacC genes are essential for growth of M. succiniciproducens growth in sucrose medium, and the removal of these genes results in reduction of enzyme activity (see Paragraph [0101] and Table 2). Likewise, Lee teaches that introduction of sucrose phosphotransferase or the combination of sucrose phosphotransferase and sucrose-6-phosphate hydrolase alone is sufficient to enable sucrose metabolism in a microorganism (see Paragraph [0088]). Thus, based on the teachings of Lee, a person having ordinary skill in the art would not expect the rbsK gene of the present claims to provide any useful function or benefit in the production of organic compounds from sucrose.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
	Claim 15 has been cancelled.  Claims 1-14 and 16-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652